Citation Nr: 1538575	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mesenteric panniculitis.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1975 to November 1979, and as an activated member of the Puerto Rico Air National Guard from February 2004 to June 2004.  There are additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.  The jurisdiction of the case now rests with the RO in Atlanta, Georgia.

This case was before the Board in August 2013 and February 2014, when it was remanded for further development. 

As discussed below, the issue of entitlement to a TDIU has been raised by the Veteran, as he testified during the July 2015 Board hearing that he has not worked since April 2008 due to his service-connected disabilities (and mostly due to his mesenteric panniculitis).  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

During the July 2015 hearing, the Veteran mentioned that he filed a claim for a dental disability and has not heard back from the RO regarding it.  The evidence of record shows that the Veteran's dental claim for tooth loss was denied in December 2014.  Since the Veteran has not yet appealed that denial to the Board, the Board has no jurisdiction over the issue.  Nor is it appropriate to refer the issue to the RO, as the RO has already issued a rating decision on it.  It behooves the Veteran to speak to his representative about this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's mesenteric panniculitis does not manifest by moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal, and less frequent and less prolonged episodes of pain.

2.  Throughout the course of the appeal, the Veteran's mesenteric panniculitis has manifested by extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for mesenteric panniculitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.114, Diagnostic Code 7332 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Fenderson also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.      § 4.7 (2015).

The Veteran's mesenteric panniculitis is rated under Diagnostic Code 7301, which is used for evaluating adhesions of the peritoneum.  The Veteran's disability is rated by analogy, as his disease is so rare that no Diagnostic Code specifically addresses the Veteran's "orphan disease," and it can only be rated by comparing the symptoms that the Veteran experiences to the symptoms encompassed by the existing Diagnostic Codes.  See July 2015 Hearing Transcript. 

With this in mind, the RO, as mentioned, rated the Veteran's disorder as 10 percent disabling under Diagnostic Code 7301.  Under Diagnostic Code 7301, moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Id.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain are rated 30 percent disabling.  Id.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  Id.  The Note associated with Diagnostic Code 7301 states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.      

The Veteran underwent a VA examination in August 2007.  The examiner reported that the Veteran experienced pain, nausea, and rare episodes of vomiting and diarrhea.  

The Veteran underwent another VA examination in August 2009.  The Veteran reported constant abdominal discomfort and diarrhea, as he related that his abdominal circumference has continued increasing.  The examination revealed no obstruction.  The examiner noted that the Veteran stopped working in March 2008.  

The Veteran underwent another VA examination in September 2013.  The examiner noted that the Veteran experienced abdominal pain, had constipation/diarrhea with urgency (with diarrhea predominating and manifesting up to three times a day), had increasing accidents at home when he soiled himself because he could not make it to the bathroom on time, did not wear diapers or pads, had lower abdominal cramps, and gaseous distention.  The examiner underscored that the Veteran had frequent episodes of bowel disturbance with abdominal distress. 

VA and private treatment records show that the Veteran has experienced the symptomatology he complains of (pain, discomfort, issues with bowel movements, and rapid increase in waist size) since about May 2006.
 
The Veteran has testified, both in person and in written statements, that he does not experience moderately severe adhesions and partial obstruction, which would be the basis for a higher (30 percent) rating under Diagnostic Code 7301.  Nor have the medical records shown such symptomatology.  As such, the Veteran does not meet the criteria for an increased rating under Diagnostic Code 7301.  

The Veteran does, however, experience frequent and involuntary bowel movements.  This has been shown in the medical record, and the Veteran and his spouse have testified to as much.  As such, the Veteran's disability is best rated under Diagnostic Code 7332, which evaluates rectum and anus, impairment of sphincter control.

Under this Diagnostic Code, a 10 percent evaluation is assigned for constant slight, or occasional leakage; a 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).

Both the medical records and the Veteran's testimony, as well as his spouse's January 2014 statement on his behalf, show that the Veteran experiences extensive leakage and fairly frequent involuntary bowel movements, and that he wears adult diapers to prevent them.  None of the evidence of record suggests that he experiences complete loss of sphincter control.  As such, a 60 percent disability rating is assigned under Diagnostic Code 7332. 

Based on the record, the Board finds that an evaluation of 60 percent for the period on appeal is warranted.  As discussed above, the Veteran's symptoms most closely approximate the 60 percent disability rating under Diagnostic Code 7332, which includes extensive leakage and fairly frequent involuntary bowel movements.  While the Veteran also experiences abdominal pain, discomfort, and bloating, the overall picture warrants a 60 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 732 (2015). 

Extraschedular Considerations

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The Diagnostic Code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (especially as the issue of TDIU is being remanded herein).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and Social Security Administration records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

The criteria for an evaluation of 60 percent for mesenteric panniculitis have been met.  


REMAND

The medical evidence of record shows that the Veteran experiences obstructive sleep apnea (OSA).  As to the etiology of the disorder, the evidence is conflicting.  Currently, the record includes several conflicting and sometimes highly speculative opinions as to the etiology of the Veteran's OSA, including any relationship his OSA may have to his non-service connected weight issues and his service-connected mesenteric panniculitis and/or anxiety and depression, as well as the chronic pain the Veteran experiences as a result of his service-connected disabilities and the medications he takes for said disabilities.  See July 2015 Private Opinion, December 2008 VA examination. 

As such, the Veteran should be afforded a new VA examination for his OSA.  The VA examiner should provide an opinion reconciling the conflicting medical evidence and determine whether the Veteran's diagnosed OSA is etiologically related to his active service, or if his OSA was caused or aggravated by any of his service-connected disabilities. 

As to the issue of TDIU, preliminarily, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In the claim for an increased evaluation, the Veteran has asserted that he is unable to work since about March or April of 2008 because of his service-connected disabilities, and especially because of his service-connected mesenteric panniculitis. Thus, the Board finds that a TDIU claim has been raised in this case.

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

On remand, the increased rating for mesenteric panniculitis, which the Board granted in this hereby decision, should be considered with regard to the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Provide the Veteran with notice of the criteria for establishing entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU, to include on an extraschedular basis.  Specifically, the Veteran should be asked to complete and sign an updated VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Individual Unemployability," and an updated VA Form 21-4192, "Request For Employment Information In Connection With Claim for Disability Benefits."

2. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's currently diagnosed obstructive sleep apnea (OSA).  The examiner should review the Veteran's claims file and all available medical records, and note the review in the examination report.  The examiner should especially consider the conflicting medical opinions expressed by the July 2015 Private Opinion and the December 2008 VA examination.  The examiner should opine on the following:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

b) Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected psychiatric disability, service-connected mesenteric panniculitis, and/or any pain the Veteran experiences as a result of his service-connected disabilities, and/or any medications he takes for his service-connected disabilities? 

3. Adjudicate the Veteran's claim of entitlement to a TDIU. Undertake any additional development deemed necessary, including obtaining a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause his unemployment.

4. If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case.  After they have had an adequate opportunity to respond, return the issues to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


